SULLIVAN, J.
— This is a motion to dismiss the appeal, and based on the ground that the appeal is from an order not made appealable by the provisions of section 4807 of the Revised Statutes of 1887. This appeal is from an order quashing and dismissing the information in a proceeding where the appellant sought to remove the county commissioners of Shoshone county under the provisions of section 7459 of the Revised Statutes. Paragraph 3, section 4807, enumerates the orders from which an appeal may be taken, and all other orders can be reviewed only on an appeal from a final judgment. The record does not show any entry of judgment; it simply shows that an order was made quashing the information. After the making of said order, the appellant might have amended said information had he desired to do so, and, in case he did not, his only procedure to review said order was to stand on the information, have judgment entered, and appeal from the judgment. An appeal that is taken from a nonappealable *358order before tbe entry of judgment must, on motion, be dismissed. The appeal is therefore dismissed, with costs in favor of respondents.
Quarles, C. J.} and Stockslager, J., concur.